 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. CR17-0315JLR

11                                Plaintiff,                ORDER DENYING MOTION TO
                   v.                                       WITHDRAW GUILTY PLEA
12
            ALAN SCOTT ANDRE,
13
                                  Defendant.
14

15          Before the court is Defendant Alan Scott Andre’s motion to withdraw his guilty

16   plea. (Mot. (Dkt. # 42).) Plaintiff United States of America opposes the motion. (Resp.

17   (Dkt. # 43).) The court has reviewed the motion, the parties’ submissions concerning the

18   motion, the relevant portions of the record, and the applicable law. Being fully advised,1

19   the court DENIES the motion.

20
            1
              Mr. Andre requests oral argument on the motion. (See Mot. at 1.) However, the court
21
     finds that oral argument would not be of assistance in deciding the motion because the parties
     thoroughly briefed the legal issues involved. (See id.; Resp.); see also Local Rules W.D. Wash.
22   LCrR 12(b)(9).


     ORDER - 1
 1          “A defendant may withdraw a plea of guilty . . . after the court accepts the plea,

 2   but before it imposes sentence if . . . the defendant can show a fair and just reason for

 3   requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The defendant carries the

 4   burden to show a fair and just reason for withdrawal. United States v. Nostratis, 321 F.3d

 5   1206, 1208 (9th Cir. 2003). “[T]he decision to allow withdrawal of a plea is solely

 6   within the discretion of the district court.” Id.

 7          Mr. Andre argues that, after the Supreme Court’s decision in Gundy v. United

 8   States, --- U.S. ---, 139 S. Ct. 2116 (2019), “there still exists a viable question about

 9   whether charging pre-[Sex Offender Registration and Notification Act (‘SORNA’)] sex

10   offenders under 18 U.S.C. § 2250 violates Article I, Section I of the United States

11   Constitution and the non-delegation doctrine . . . .” (Mot. at 1-2); see also 34 U.S.C.

12   § 20913(a). According to Mr. Andre, withdrawal of his guilty plea is warranted because

13   Gundy, which was not decided by the full Court, “leaves open the possibility that a

14   majority of the Court will reconsider the constitutionality of SORNA’s delegation clause

15   at some point in the foreseeable future . . . .” (Mot. at 8-9.) Relatedly, Mr. Andre argues

16   that, before Gundy, “[he] had no legal precedent to rely on to challenge SORNA’s

17   delegation clause,” and he should now be allowed to withdraw his guilty plea and assert a

18   constitutional challenge to that provision. (Id. at 9.)

19          The court finds Mr. Andre’s argument that the Supreme Court may reconsider

20   Gundy to be speculative and insufficient to establish a fair and just reason for withdrawal

21   of his guilty plea. (See id. at 7-9.) The court further concludes that Mr. Andre could

22   have, but did not, challenge SORNA’s delegation clause before Gundy was decided. Mr.


     ORDER - 2
 1   Andre therefore fails to carry his burden to show a fair and just reason for withdrawal of

 2   his plea. See Nostratis, 321 F.3d at 1208.

 3          For the foregoing reasons, the court DENIES the motion (Dkt. # 42).

 4          Dated this 15th day of August, 2019.

 5

 6

 7                                                    A
                                                      The Honorable James L. Robart
 8
                                                      U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
